DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 4, 10-11, 13 and 19 are pending, claims 3, 5-9, 12, 14-18 are canceled, and claim 19 is newly added.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US20180077735A1, hereinafter Ahn in view of Ghosh et al. US20190150189A1
Regarding claims 1 and 10, Ahn discloses a communication apparatus, comprising:
(Ahn: para. [0007-0025 and 0055] and Fig. 3 station 100)
a receiver which (Ahn: para. [0055] and Fig. 3 transceiver 120), in operation, 
receives a trigger frame comprising a first User Information field and a second User Information field, the first User Information field comprising a first terminal ID subfield and a first Resource Unit (RU) Allocation subfield, and a the second User Information field comprising a second terminal ID subfield and a second RU Allocation subfield,
(Ahn: para. [0101]  If a pattern number is designated in the resource unit pattern field 416, the trigger frame 400 may include user information fields 420 corresponding to the number of resource units included in the pattern. In this case, the AID field 422 for each user inserted in the user information field 420 is sequentially corresponded to each resource unit of the corresponding resource unit pattern. Para. [0102] The resource unit pattern bitmap field 418 indicates information on an effective resource unit in which the trigger frame 400 performs allocation among the resource units of the resource unit pattern. Para. [0103] the trigger frame 400 includes two user information fields 420. [0104] user information field 420 indicates information applied to an individual STA that receives the trigger frame 400. trigger frame 400 may include the user information field 420 as many as the number of resource units included in the specified resource unit pattern, or may include the user information field 420 as many as the number of resource units allocated to STAs. The user information field 420 includes an AID field 422 corresponding to each resource unit. The AID field 422 may indicate an AID of a STA to which the corresponding resource unit is assigned) 
wherein a first value other than a value used for a terminal ID is set to the first terminal ID subfield for Random Access of a station with an access point, 
(Ahn: para. [0125-0128 & 0127 & 0134] the value after 2008 is not assigned to an AID of the terminal. Para. [0134] assign 2008, 2009, and 2010 as temporary AIDs to the second to fourth resource units. In this case, in order to reduce the length of the trigger frame, only the 2010, which is the largest value among the consecutively assigned temporary AID values, may be inserted into the AID field of the trigger frame, and the representation of 2008 and 2009 may be omitted. The STAs receiving the trigger frame can attempt random access on total three resource units by inversely estimating that the two temporary AIDs are omitted when obtaining 2010 as the temporary AID value for the second resource unit) 
the first RU Allocation subfield indicates a first starting RU of one or more first contiguous Random Access RUs (RA-RUs), (Ahn: para. [0120 & 0100] and Fig. 11 and Fig. 12 a plurality of resource unit patterns for assigning resource units to respective STAs can be predefined. The trigger frame may deliver resource unit allocation information to STAs by designating a pattern number for a predefined resource unit pattern) and 
the first User Information field further comprises a first number of RA-RU subfield indicating a first number of RUs in the one or more first contiguous RA-RUs, and
(Ahn: para. [0101-0104 & 0126]  If a pattern number is designated in the resource unit pattern field 416, the trigger frame 400 may include user information fields 420 corresponding to the number of resource units included in the pattern. In this case, the AID field 422 for each user inserted in the user information field 420 is sequentially corresponded to each resource unit of the corresponding resource unit pattern) 
a second value other than a value used for a terminal ID is set to the second terminal ID subfield for Random Access of a station with the access point, 
(Ahn: para. [0125 & 0127 & 0134] the value after 2008 is not assigned to an AID of the terminal. Para. [0134] assign 2008, 2009, and 2010 as temporary AIDs to the second to fourth resource units. In this case, in order to reduce the length of the trigger frame, only the 2010, which is the largest value among the consecutively assigned temporary AID values, may be inserted into the AID field of the trigger frame, and the representation of 2008 and 2009 may be omitted. The STAs receiving the trigger frame can attempt random access on total three resource units by inversely estimating that the two temporary AIDs are omitted when obtaining 2010 as the temporary AID value for the second resource unit)
the second RU Allocation subfield indicates a second starting RU of one or more second contiguous RA-RUs, and 
(Ahn: para. [0120 & 0100] and Fig. 11 and Fig. 12 a plurality of resource unit patterns for assigning resource units to respective STAs can be predefined. The trigger frame may deliver resource unit allocation information to STAs by designating a pattern number for a predefined resource unit pattern)
the second User Information field further comprises a second number of RA-RU subfield indicating a second number of RUs in the one or more second contiguous RA-RUs; and
(Ahn: para. [0101-0104 & 0126]  If a pattern number is designated in the resource unit pattern field 416, the trigger frame 400 may include user information fields 420 corresponding to the number of resource units included in the pattern. In this case, the AID field 422 for each user inserted in the user information field 420 is sequentially corresponded to each resource unit of the corresponding resource unit pattern); and
a transmitter (Ahn: para. [0055] and Fig. 3 transceiver 120).
It is noted that Ahn does not explicitly disclose: 
first terminal ID subfield for Random Access of a station associated with an access point, second terminal ID subfield for Random Access of a station unassociated with the access point;
wherein, in a first case where the communication apparatus is associated with the access point, the transmitter transmits an uplink signal using at least one of the one or more first contiguous RA-RUs, and, in a second case where communication apparatus is unassociated with the access point, the transmitter transmits an uplink signal using at least one of the one or more second contiguous RA-RUs.
However, Ghost from the same or similar fields of endeavor teaches the use of: 
first terminal ID subfield for Random Access of a station associated with an access point, second terminal ID subfield for Random Access of a station unassociated with the access point (Ghost: [0156] STA2 1108.2 (or STA 2 of FIG. 8) may decode TF-RA 1111 from HE AP 502, or STA3 1108.3 may decode TF-RA 1111. STA2 1108.2 may be unassociated with HE AP 502 and STA3 1108.3 may be associated with HE AP 502); and
wherein, in a first case where the communication apparatus is associated with the access point, the transmitter transmits an uplink signal using at least one of the one or more first contiguous RA-Rus (Ghost: para. [0156] STA3 1108.3 may be associated with HE AP 502. Para. [0122] STA3 1108.3 may select an RU 806 to transmit UL frame 1118.2 in accordance with a RA RU indicated by a RU field 1114 selected based on the BO 1110.3. Para. [0158] STA3 1108.3 may encode UL frame 1118.2 with MAC address 1112.3, and an apparatus of STA3 1108.3 may configure STA3 1108.3 to transmit UL frame 1118.2 on a RA RU indicated by RU 1114), and, in a second case where communication apparatus is unassociated with the access point, the transmitter transmits an uplink signal using at least one of the one or more second contiguous RA-Rus (Ghost: [0156] STA2 1108.2 may be unassociated with HE AP 502 and STA3 1108.3 may be associated with HE AP 502. para. [0157] STA2 1108.2 (FIG. 11) may encode UL frame 1118 with MAC address 1112.2 of STA2 1108.2 in response to TF-RA 1111. Additionally, an apparatus of STA2 (FIG. 8) may configure STA2 to transmit frame 814 on a RA RU. In another example, an apparatus of STA2 1108.2 may configure STA2 1108.2 to transmit UL frame 1118 on an RA RU indicated by RU 1114. STA2 1108.2. para. [0121] transmitting UL frame 1118.1 in accordance with a RA RU indicated by a RU field 1114 selected based on the BO 11102). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ghost in the apparatus of Ahn. One of ordinary skill in the art would be motivated to do so for resolving acknowledgements between associated and unassociated stations (Ghost: [0148]).

Regarding claim 19, Ahn and Ghost teaches the communication apparatus according to Claim 1, wherein the trigger frame comprises a third User Information field including a third terminal ID subfield and a third RU allocation subfield (Ahn: para. [0125] the first AID set consists of AIDs used for the AID assignment of the terminals, and the second AID set consists of AIDs not used for the AID assignment of the terminals. a temporary AID may be selected from the second AID set. In this case, the first AID set may include AIDs from 0 to 2007, and the second AID set may include AIDs after 2008.), 
the third RU allocation subfield indicating a scheduled RU (Ahn: para. [0121-0128] the AID field value of the trigger frame indicating the random access resource unit), and 
the third User Information field precedes the first User Information field and the second User Information field in the trigger frame. (Ahn: para. [0128] and Fig. 15(c) shows an example where AID = 8, first AID set precedes two AIDs that are in second set of AID, after 2008) 

Claim(s) 2, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Ghost as applied to claims 1 and 10 above, and further in view of Adachi et al. US20170127453A1, hereinafter Adachi.
Regarding claims 2 and 11, Ahn and Ghost teach the communication apparatus according to claim 1, and Ahn and Ghost do not explicitly teaches wherein the one or more first contiguous RA-RUs that are allocated by the first User Information field do not overlap with the one or more second contiguous RA-RUs that are allocated by the second User Information field. 
However, Adachi from the same or similar fields of endeavor teaches the use of: wherein a first set of contiguous RA-RUs that are allocated by the first User Information field do not overlap with a second set of contiguous RA-RUs that are allocated by the second User Information field (Adachi: para. [0130 & 0044] and Fig. 2 RU#1, RU#2 RU#K do not overlap with each other). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Adachi in the apparatus and method of Ahn and Ghost. One of ordinary skill in the art would be motivated to do so for different resource units being simultaneously used by different terminals (Adachi: para. [0044]).

Regarding claims 4 and 13, Ahn and Ghost teach the communication apparatus according to claim 1, and Ahn and Ghost do not explicitly teaches wherein a coding type and a Modulation and Coding Scheme (MCS) are configured separately for the one or more first contiguous RA-RUs that are allocated by the first User Information field and the one or more second contiguous RA-RUs that are allocated by the second User Information field.
However, Adachi from the same or similar fields of endeavor teaches the use of: wherein a coding type and a Modulation and Coding Scheme (MCS) are configured separately for the one or more first contiguous RA-RUs that are allocated by the first User Information field and the one or more second contiguous RA-RUs that are allocated by the second User Information field (Adachi: para. [0130] Parameter information such as the MCS or the like for each terminal may be specified in the terminal information field, common information field, or the like in the trigger frame for random access 501 such that each terminal generates the frame in accordance with the parameter information and transmits the frame). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Adachi in the apparatus and method of Ahn and Ghost. One of ordinary skill in the art would be motivated to do so for different resource units being simultaneously used by different terminals (Adachi: para. [0044]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 10-11, 13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 10/27/2022, with respect to ODP rejection have been fully considered and are persuasive according to a TD filed on 10/27/2022.  The ODP rejection of 1-18 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/27/2022, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claims 1, 10  and 18 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Lanante et al. US 20190281640 A1 teaches in para. 0005-0015 the access point AP includes, in the trigger frame, information of the resource units RUs and terminal Identifier(s) (ID(s)) (e.g., Association ID(s) (AID(s))) for designating the terminal(s) STA(s) to which the resource units RUs are allocated. In addition, the AID is an ID which is uniquely generated by the access point AP to manage the terminal STA associated with the access point AP and is unique to the terminal STA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468